                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                    No. 5:19-CR-408-FL-1


UNITED STATES OF AMERICA                  )
                                          )
                    v.                    )                       ORDER
                                          )
ADAM RYAN CORNETT,                        )
                                          )
      Defendant.                          )


       This matter is before the court with regard to Defendant’s motion to suppress [DE-27]

and the Government’s response in opposition [DE-28]. A hearing on the motion will be held on

Wednesday, April 29, 2020, at 10:30 a.m. in Courtroom 160, Wilmington, North Carolina.

The United States Attorney’s Office is directed to make the necessary arrangements for

Defendant’s appearance at the hearing.

       SO ORDERED, this the 3rd day of April 2020.



                                                 _________________________________
                                                 Robert B. Jones, Jr.
                                                 United States Magistrate Judge
